DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on July 24, 2021.  These drawings are accepted.

Claim Amendments
While Applicant has submitted a clean copy of the claims, such claims do not contain the appropriate status identifiers and thus are otherwise non-compliant.  Therefore Examiner has considered and entered the marked-up claims only, and the Examiner’s Amendment (see below) are with reference to the marked up (and entered) claims filed by Applicant.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The Examiner’s amendment is done to address antecedent issues.

The application has been amended as follows: 

	Claim 13 (amended).  An apparatus for adding light transmission control to a light transmissive surface, comprising: 
	a first layer of transparent film having a first and second film surface, wherein the first film surface is on the light transmissive surface; wherein the first layer of transparent film is inlaid with an array of convex lenses having their focal points located on the second film surface; 
	a second layer of transparent film having a third and fourth film surface, wherein the first layer of transparent film is sandwiched between the second layer of transparent film and the light transmissive surface; wherein the second layer of transparent film is inlaid with an array of convex lenses having their focal points located on the third film surface; 
	wherein, each convex lens in the first layer of transparent film is center-aligned with a convex lens in the second layer of transparent film and vice versa; 
transparent film and between the second and third film surfaces too; 
	wherein a relative distance between the second and third film surfaces is adjustable; 
	wherein the light transmission of the light transmissive surface is controlled by adjusting said relative distance.

	Claim 14 (amended). The apparatus of claim 13, wherein the convex lenses in the first layer of transparent film have a refractive index higher than that of the first layer of transparent film; the convex lenses in the second layer of transparent film have a refractive index higher than that of the second layer of transparent film.

	Claim 17 (amended). An apparatus for adding light transmission control to a light transmissive surface, comprising: 
	a first layer of transparent film inlaid with a convex lens array; wherein focal points of the convex lenses of the first layer of transparent film are on a first film surface of the first layer of transparent film; 
	a second layer of transparent film inlaid with a convex lens array; wherein focal points of the convex lenses of the second layer of transparent film are on a second film surface of the second layer of transparent film; 
	wherein every convex lens in the first layer of transparent film is center-aligned with a convex lens in the second layer of transparent film and vice versa; 
transparent film as well as between the first and second film surfaces 
	wherein a relative distance between the first and second film surfaces 
	wherein the light transmission is controlled by adjusting said relative distance; and 
	wherein a magnetic piece is inlaid on the first film surface transparent film and a magnetic piece is inlaid on the second film surface transparent film.

	Claim 18 (amended). The apparatus of claim 17, wherein the magnetic piece in the first layer of transparent film can attach to the magnetic piece in the second layer of transparent film and vice versa.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks concerning the amendments to claims 1 and 13 as they pertain to the art of Scholz; see Examiner reasons for indicating allowable subject matter as it pertains to original claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grasser et al. (US 2014/0340471); Powell (US 9,945,988) are cited to show additional light control method/apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 14, 2021